DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1 and 4, drawn to a gold deposition accelerator.
Group II, claim(s) 2 – 3, 5 – 8, 14 – 16, drawn to an electroless gold plating solution.
Group III, claim(s) 9 – 11, 12 – 13 and 17, drawn to a method of forming a gold plating film.



Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a gold deposition accelerator as described by claim 1 or 4, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Königshofen et al. US2013/0316082 A1.  The gold deposition accelerator is anticipated by Königshofen et al. US2013/0316082 A1 as explained at item 14 of this Office Action. 

During a telephone conversation with Dmitriy A. Vinarov, Applicant’s representative, on February 3, 2021 a provisional election was made with traverse to prosecute the invention of Group II, claims 2 – 3, 5 – 8, and 14 – 16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1, 4, 9 – 11, 12 – 13 and 17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 14, 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2:
The claim requires the gold deposition accelerator of claim 1, which is incorporated into the subject matter of claim 2. The claimed gold deposition accelerator comprises “one or more alkali metal compound(s), wherein said alkali metal compound …” There is a lack of antecedent basis for the term “said alkali metal compound” because the term does not clearly indicate if what is being discussed is one of the “one or more alkali metal compounds”, both the case of one alkali metal compound and a plurality of alkali metal 
The lack of clarity concerning the “said alkali metal compound” is aggravated by the listing of negative limitations concerning the “said alkali metal compound”. While there is nothing inherently ambiguous or uncertain about negative limitations, the claim as a whole must particularly point out and distinctly claim the subject matter sought, as opposed to define the invention by what it was not. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).  
In particular, the limitation “said alkali metal compound is not a compound comprising only sodium as an alkali metal as an alkali metal” renders unclear whether the plurality of alkali metal compounds as a whole cannot comprise only sodium (e.g. excludes NaCl and Na2SO4 and combinations thereof), only sodium as the present alkali metal of one compound (e.g excludes NaCl or Na2SO4 but allows combinations thereof – see claim 14 which aggravates the issue).  
Additionally, the limitation “said alkali metal compound is not only halide, only potassium sulfite, or only potassium sodium tartrate of an alkali metal” is indefinite because it is unclear what is being excluded/included in light of the specification. Regarding the species “not only halide”, it is unclear if what is excluded are alkali metal compounds consisting of a halide ion and one or more alkali metal,   any halide compound especially those with at least one alkali metal, or 
In the latter case, "only potassium sodium tartrate of an alkali metal " is unclear because there is a question of whether the "of an alkali metal" is a redundancy of the recited sodium and potassium alkali metals or if there is a requirement of an additional alkali metal that the "sodium and potassium alkali metal" is a component thereof. The same issue exists with the recitation "only potassium sulfite". Similarly, it is unclear if the “not” applies to all members of the alternatives or only to the “only halide”.
The recitation “and said alkali metal compound is not only halide, only potassium sulfite, or only potassium sodium tartrate of an alkali metal” may also be an improper Markush group in at least one interpretation. The recitation appears to recite a list of alternatively useable members and appears to require selection from a closed group. In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980); also Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011) with the format example" wherein the material is A, B, or C". A Markush claim may be rejected under judicially approved 
Regarding claim 16, as written it is unclear whether the gold plating solution further comprises the recited acid or base as a pH regulator, if the recited acid or base overwrites the required elements of parent claim 2, or if the acid or base is a further limitation of one or more elements of the gold plating solution, especially in light of the scope of the required gold deposition accelerator.
Dependent claims not listed above are rejected on the basis of their parent claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In view of the indefiniteness of parent claim 2, there exists interpretations where claim 14 contradicts the negative limitations of claim 2. Furthermore, there exists interpretations where claim 16 fails to fully incorporate all the limitations of claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 5, 6, 8, 14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Königshofen et al. US2013/0316082 A1 (hereafter “Königshofen”).
Regarding claims 2, 5, 6, 14; Königshofen is directed to a method for direct metallization of non-conductive substrates as well as a conductor solution used in such a method (Abstract; [0001]). The conductor solution may be used for electrolessly plating substrates with a metal ([0016]). The conductor solution comprises a reducible cation of a metal such as gold and/or a colloidal form of the metal; at least one salt of a group IA or group II metal,such as rubidium or cesium, with counteranions such as chloride, iodide, nitrate, sulfate and combinations thereof [not only halide]; and a complexing agent ([0007], [0037], [0047], [0059]). The solution may be made from an aqueous medium [water-soluble sources] ([0065]).
Regarding claim 3, Königshofen discloses that the concentration of the alkali metal cation (e.g. rubidium or cesium) in the conductor solution may be between 0.1 M to 3M ([0053]).
Regarding claims 8 and 16, Königshofen discloses that the solution may contain hydroxide ion sources such as sodium hydroxide [bases] in order to obtain a desired free hydroxyl ion concentration in the conductor solution [pH regulation] ([0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Königshofen as applied to claims 2, 3, 5, 6, 8, 14, 16 above, and further in view of Kato et al. US 2003/0150353 A1 (hereafter “Kato”).
Regarding claims 7 and 15, Königshofen as a whole does not discuss the presence or lack thereof of a cyanide compound and teaches examples for metals other than gold that do not contain a cyanide compound ([0068] – [0073]).
Königshofen does not expressly teach that the gold plating solution comprises no cyanide compound.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have practiced the method of Königshofen or otherwise have modified the method of Königshofen to contain no cyanide compounds because Kato teaches that cyanide compounds present additional costs and safety problems that are avoidable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSE I HERNANDEZ-KENNEY/Primary Examiner, Art Unit 1717